Citation Nr: 0503674	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  02-16 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability rating for an anxiety 
disorder, currently evaluated as 30 percent disabling, to 
include a determination as to whether the reduction in the 
evaluation of this disability from 50 percent to 30 percent, 
effective from June 1, 2002, was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend





ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from August 1958 
to August 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Detroit, Michigan.  In that decision, the RO reduced the 
evaluation of the service-connected anxiety disorder from 
50 percent to 30 percent disabling, effective from June 1, 
2002.  

As will be discussed in the following decision, the Board 
finds that the reduction in the evaluation of the 
service-connected anxiety disorder from 50 percent to 
30 percent, effective from June 1, 2002, was not proper.  
Consequently, the Board grants the veteran's claim for 
restoration of the 50 percent disability rating, effective 
from June 1, 2002, for this service-connected disability.  
The remaining issue on appeal (entitlement to a disability 
evaluation greater than 50 percent for the service-connected 
anxiety disorder) will be addressed in the Remand portion of 
the following decision below and is being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  Due to the objective findings shown at the VA mental 
disorders examination conducted in October 2001, the RO, in a 
letter dated November 5, 2001, informed the veteran of the 
proposed action to reduce the 50 percent evaluation for the 
service-connected anxiety disorder to 30 percent unless he 
submitted within 60 days any evidence (medical or lay) 
reflecting his inability to adjust to social and industrial 
settings and, thus, indicating that the improvement noted on 
the recent VA examination did not provide an adequate 
portrait of this disability.  

3.  On November 27, 2001, the veteran submitted a copy of a 
March 2000 report of a private psychiatric evaluation.  
According to this document, the examining psychiatrist 
concluded that the veteran is totally disabled from 
performing any work and that his psychiatric disorder is 
"life long" and will require ongoing psychotherapy 
including frequent therapy and medication for the rest of his 
life.  The psychiatrist expressed his opinion that the 
veteran's psychiatric condition will probably never improve 
to the extent that the veteran could return to work.  

4.  In a letter dated December 19, 2001, the RO informed the 
veteran of the continued proposal to reduce the 50 percent 
evaluation for the service-connected anxiety disorder to 
30 percent unless he submitted, by January 5, 2002, current 
evidence demonstrating that this disability was worse than 
the symptomatology described in the October 2001 VA mental 
disorders examination.  

5.  In statements received at the RO approximately two weeks 
later in December 2001, the veteran requested additional time 
(beyond January 5, 2002) in which to gather further 
information.  The RO failed to respond to the veteran's 
question.  

6.  By a March 2002 rating action, the RO reduced the 
evaluation for the service-connected anxiety disorder from 
50 percent to 30 percent, effective from June 1, 2002.  

7.  Prior to the actual reduction of the rating for the 
service-connected anxiety disorder from 50 percent to 
30 percent (effective from June 1, 2002), the veteran 
submitted competent evidence reflecting that this disability 
had not only worsened, but was unlikely to improve to any 
significant extent in the future.  


CONCLUSION OF LAW

The March 2002 reduction of a 50 percent rating to a 
30 percent evaluation for the service-connected anxiety 
disorder, effective from June 1, 2002, was not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.105 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act Of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Without deciding whether the 
notice and development requirements of VCAA have been 
satisfied in the present case, it is the Board's conclusion 
that the new law does not preclude the Board from 
adjudicating the issue of entitlement to restoration of the 
50 percent disability rating, effective from June 1, 2002, 
for the service-connected anxiety disorder.  This is so 
because the Board is taking action favorable to the veteran, 
and a decision at this point poses no risk of prejudice to 
him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Factual Background

Previously, by an August 1999 rating action, the RO awarded 
an increased evaluation from 30 percent to 50 percent, 
effective from May 20, 1998, for the service-connected 
residual anxiety reaction.  A private psychiatric evaluation 
completed on May 21, 1998 demonstrated a quite restricted 
affect, an irritable mood, anger, and agitation.  The 
examining psychiatrist concluded that the veteran had 
significant job-related stress in addition to his history of 
post-traumatic stress disorder, attention deficit disorder 
with hyperactivity, and a recurrent major depressive 
disorder.  In a report dated on September 17, 1998, this 
psychiatrist provided, based upon his most recent psychiatric 
evaluation of the veteran, Axis I diagnoses of post-traumatic 
stress disorder and attention deficit disorder and a Global 
Assessment of Functioning (GAF) score of 50.  In addition, 
the psychiatrist strongly recommended that the veteran 
medically retire from work.  The psychiatrist cited the 
veteran's inability to handle the stress caused by his job.  

Thereafter, in October 2001, the veteran underwent a routine 
VA mental disorders examination.  At that time, he reported 
that he spent his days watching television and painting and 
occasionally riding his bicycle, that he ate most of his 
meals out, and that he had someone assist him with laundry 
and finances.  This evaluation demonstrated a flat mood and 
somewhat impaired recent and remote memory as well as 
cooperation, alertness, orientation times three, good 
insight, adequate grooming, quite verbose speech, an 
appropriate affect to the content of discussion, a normal 
perception, intact insight and judgment, and a low suicidal 
risk.  In pertinent part, the examiner diagnosed, on Axis I, 
an anxiety disorder not otherwise specified and assigned a 
GAF score of 65.  

Based on this evidence, the RO, in a November 5, 2001 letter, 
informed the veteran of the proposed action to reduce the 
50 percent evaluation for the service-connected anxiety 
disorder to 30 percent unless he submitted within 60 days any 
evidence (medical or lay) reflecting his inability to adjust 
to social and industrial settings and, thus, indicating that 
the improvement noted on the recent VA examination did not 
provide an adequate portrait of this disability.  On 
November 27, 2001, the RO received from the veteran copies of 
medical records used in support of his claim for Social 
Security Administration (SSA) disability benefits.  

Included with these SSA records is a copy of a report of a 
private psychiatric examination conducted in March 2000.  
According to this document, the veteran complained of 
difficulty sleeping, flashbacks, appetite disturbance, panic 
attacks, as well as anxiety and anger when talking about work 
at the post office.  A mental status evaluation demonstrated 
agitation, a disheveled appearance, a very depressed and 
sad-appearing facial expression, very poor eye contact, very 
hyperverbal speech with some rambling, vague and loosened 
associations with grandiose ideas, and grossly intact 
sensorium, along with mental grasp and capacity.  

The examining psychiatrist diagnosed, on Axis I, a 
schizoaffective disorder (with the recommendation to rule out 
a bipolar disorder) and assigned a GAF score of 50.  
Additionally, the psychiatrist noted that the most 
significant stress in the veteran's life was his occupational 
stress.  Further, the psychiatrist concluded that the veteran 
"is totally disabled from performing any work and should be 
considered life long because of his psychiatric illness" and 
that he "has been disabled for at least since the last day 
that he worked and maybe even longer than that."  The 
psychiatrist recommended further treatment, including ongoing 
psychotherapy, and very aggressive medication approaches, 
therapy on at least a weekly basis.  The psychiatrist 
expressed his opinion that the veteran "most likely . . . 
will need medications and therapy for the rest of his life."  

Although the examiner felt that treatment (including proper 
medications) can improve and stabilize the veteran's 
psychiatric condition somewhat, he "will probably not 
improve to the point where he can ever return to any active 
livelihood" due to the chronicity and length of time that 
his symptoms and illness had continued.  The psychiatrist did 
not find the veteran to be self destructive or in danger of 
being violent at the time of the examination but concluded 
that that situation could change in the future if he did not 
get treatment.  

In December 2001, the RO considered this additional evidence.  
As the documents (including the March 2000 private 
psychiatric evaluation report in particular) attributed much 
of the veteran's mental health difficulties with stress that 
he experienced at work, and as the veteran had stopped 
working, the RO determined that the subsequent VA mental 
disorders examination conducted in October 2001 adequately 
reflected improvement in the current state of the veteran's 
psychiatric condition.  

Consequently, the RO concluded that the evidence did not 
warrant a change in the proposed reduction from 50 percent to 
30 percent for the service-connected anxiety disorder.  In a 
letter dated on December 19, 2001, the RO informed the 
veteran of the continued proposal to reduce the 50 percent 
evaluation for the service-connected anxiety disorder to 
30 percent unless he submitted, by January 5, 2002, current 
evidence demonstrating that this disability was worse than 
the symptomatology described in the October 2001 VA mental 
disorders examination.  

In statements received at the RO approximately two weeks 
later in December 2001, the veteran requested additional time 
(beyond January 5, 2002) in which to gather further 
information.  The RO failed to respond to the veteran's 
question.  By a March 2002 rating action, the RO reduced the 
evaluation for the service-connected anxiety disorder from 
50 percent to 30 percent, effective from June 1, 2002.  
Following receipt of the March 2002 decision, the veteran 
perfected a timely appeal with respect to the reduction in 
the evaluation of his service-connected anxiety disorder.  

Pertinent evidence received during the current appeal 
reflects private and VA evaluation and treatment for a 
psychiatric condition variously characterized as dysthymia, 
post-traumatic stress disorder, a bipolar disorder, and a 
depressive disorder not otherwise specified on numerous 
occasions between April 1996 and August 2004.  Specifically, 
in a February 2002 report, the private psychiatrist who had 
conducted the March 2000 evaluation noted that, even though 
work had been very stressful to the veteran and even though 
he eventually went on medical leave and is currently on 
disability, he continued to have emotional upheavals with 
significant depression, paranoia, and feelings of low self 
esteem.  In particular, the veteran complained of mood swings 
in which he feels very irritable and short-tempered with a 
great deal of difficulty concentrating, trouble sleeping, 
suspiciousness at times, and feelings that life is not worth 
living.  He denied any overt suicidal ideation.  

A mental status evaluation demonstrated agitation, mixed 
feelings, depression, a quite labile affect, very poor eye 
contact, vague and loosened associations at times, some 
rambling speech, and some grandiose ideas.  The private 
psychiatrist diagnosed, on Axis I, a schizoaffective disorder 
and assigned a GAF score of 50.  The psychiatrist further 
explained that this condition has "interfered with . . . 
[the veteran's] entire life and has limited his ability to 
provide a living for himself."  In addition, the 
psychiatrist explained that the veteran "is totally disabled 
from any work because of his psychiatric disorder and will 
need continued treatment."  

Analysis

According to the pertinent law and regulation, where the 
reduction in evaluation of a service-connected disability or 
employability status is considered warranted and the lower 
evaluation would result in a reduction or discontinuance of 
compensation payments currently being made, a rating 
proposing the reduction or discontinuance will be prepared 
setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefore, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  Unless 
otherwise provided in paragraph (i) of this section, if 
additional evidence is not received within that period, final 
rating action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires.  38 C.F.R. § 3.105(e) 
(2004).  See also, 38 U.S.C.A. § 5112(b)(6) (West 2002).  

In a letter dated November 5, 2001, the RO informed the 
veteran of the proposed action to reduce the 50 percent 
evaluation for his service-connected anxiety disorder to 
30 percent unless he submitted within 60 days any evidence 
(medical or lay) reflecting his inability to adjust to social 
and industrial settings and, thus, indicating that the 
improvement noted on the recent VA examination did not 
provide an adequate portrait of this disability.  On 
November 27, 2001, the RO received from the veteran copies of 
medical records used in support of his claim for SSA 
disability benefits.  

Included with these SSA records is a copy of a report of a 
private psychiatric examination conducted in March 2000.  
According to this document, the examining psychiatrist 
expressed his opinion that the veteran's schizoaffective 
disorder "most likely . . . will need medications and 
therapy for the rest of his life."  Although the examiner 
felt that treatment (including proper medications) can 
improve and stabilize the veteran's psychiatric condition 
somewhat, he "will probably not improve to the point where 
he can ever return to any active livelihood" due to the 
chronicity and length of time that his symptoms and illness 
had continued.  

In December 2001, the RO considered this additional evidence.  
As the documents (including the March 2000 private 
psychiatric evaluation report in particular) attributed much 
of the veteran's mental health difficulties with stress that 
he experiences at work, and as the veteran since stopped 
working, the RO determined that the subsequent VA mental 
disorders examination conducted in October 2001 (which was 
essentially negative except for objective evaluation findings 
of a flat mood and somewhat impaired recent and remote 
memory) adequately reflected improvement in the current state 
of the veteran's psychiatric condition.  

Consequently, the RO concluded that the evidence did not 
warrant a change in the proposed reduction from 50 percent to 
30 percent for the service-connected anxiety disorder.  In a 
letter dated on December 19, 2001, the RO informed the 
veteran of the continued proposal to reduce the 50 percent 
evaluation for the service-connected anxiety disorder to 
30 percent unless he submitted, by January 5, 2002, current 
evidence demonstrating that this disability was worse than 
the symptomatology described in the October 2001 VA mental 
disorders examination.  

In statements received at the RO approximately two weeks 
later in December 2001, the veteran requested additional time 
(beyond January 5, 2002) in which to gather further 
information.  The RO failed to respond to the veteran's 
question.  By a March 2002 rating action, the RO reduced the 
evaluation for the service-connected anxiety disorder from 
50 percent to 30 percent, effective from June 1, 2002.  

The Board has carefully considered the propriety of the 
reduction from 50 percent to 30 percent for the veteran's 
service-connected anxiety disorder and finds that the 
reduction was not proper.  In the November 2001 letter, the 
RO informed the veteran that submission (within 60 days from 
the date of the letter) of any evidence (medical or lay) 
reflecting his inability to adjust to social and industrial 
settings and, thus, indicating that the improvement noted on 
the recent VA examination did not provide an adequate 
portrait of this disability was necessary to prevent the 
reduction.  Importantly, the veteran complied with this 
request.  

Specifically, the report of the March 2000 private evaluation 
includes the examining psychiatrist's opinion that the 
veteran's schizoaffective disorder "will probably not 
improve to the point where he can ever return to any active 
livelihood" due to the chronicity and length of time that 
his symptoms and illness had continued.  This record provides 
competent evidence that the veteran's psychiatric disability 
had worsened and was not likely to improve significantly.  
Clearly, therefore, the veteran complied with the RO's 
November 2001 instructions.  

Further, the Board acknowledges that, following receipt of 
the March 2000 private psychiatric evaluation report, the RO 
considered such evidence but found that it did not refute the 
apparent improvement shown in the veteran's psychiatric 
condition at the October 2001 VA examination.  Thus, by a 
letter dated in December 2001, the RO informed the veteran of 
the continued proposal to reduce the 50 percent evaluation 
for the service-connected anxiety disorder to 30 percent 
unless he submitted, by January 5, 2002, current evidence 
demonstrating that this disability was worse than the 
symptomatology described in the October 2001 VA mental 
disorders examination.  

However, further review of the claims folder indicates that, 
in statements received at the RO in later in December 2001, 
the veteran requested additional time in which to gather 
further information.  Importantly, the RO failed to respond 
to the veteran's question prior to effectuating the 
reduction.  In effect, therefore, the RO's March 2002 
reduction of the disability rating assigned to the veteran's 
service-connected anxiety disorder from 50 percent to 
30 percent, effective from June 1, 2002, which resulted in a 
situation in which the veteran's overall compensation 
payments were reduced, was effectuated without notice of the 
proposed action.  See, 38 C.F.R. § 3.105(e) (2004).  

Consequently, the Board finds that the procedural 
requirements set forth in 38 C.F.R. § 3.105(e) regarding 
notice and an opportunity to present additional evidence and 
argument were not met.  As such, the Board must conclude that 
the reduction of the rating assigned to the veteran's 
service-connected anxiety disorder from 50 percent to 
30 percent, effective from June 1, 2002, was not proper.  To 
this extent, the veteran's appeal is granted, and the 50 
percent disability rating is restored for his 
service-connected anxiety disorder.  


ORDER

Restoration of the 50 percent disability rating, effective 
from June 1, 2002, for the service-connected anxiety disorder 
is granted, subject to the provisions governing the payment 
of monetary benefits.  


REMAND

During the current appeal, there was a recent and substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and to complete his or 
her claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004).  See also, Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002) (holding that both the statute, 38 
U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

A review of the claims folder in the present case indicates 
that VA has not satisfied the notification requirements of 
the VCAA with regard to the veteran's claim for an increased 
rating for his service-connected anxiety disorder.  A remand 
is necessary, therefore, to accord the RO an opportunity to 
provide such notice.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. June 24, 2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Moreover, as the Board has noted, the most recent VA 
examination conducted during the current appeal was dated in 
October 2001.  This evaluation provided essentially negative 
symptoms of the diagnosed anxiety disorder not otherwise 
specified, except for objective evaluation findings of a flat 
mood and somewhat impaired recent and remote memory.  

According to subsequent relevant VA medical records, in 
February 2002, the veteran underwent a private psychiatric 
evaluation which demonstrated agitation, mixed feelings, 
depression, a quite labile affect, very poor eye contact, 
associations which was vague and loosened at times, some 
rambling speech, and some grandiose ideas.  The examining 
psychiatrist diagnosed, on Axis I, a schizoaffective disorder 
and expressed his opinion that this disability was serious 
because it "has interfered with . . . [the veteran's] entire 
life and has limited his ability to provide a living for 
himself" and that the veteran "is totally disabled from any 
work because of his psychiatric disorder and will need 
continued treatment."  

Additionally, at a December 2002 VA outpatient treatment 
session, the veteran underwent a psychiatric evaluation.  
According to the report, the evaluation demonstrated 
irritability, anger, as well as argumentative and demanding 
feelings.  

In view of these objective evaluation findings after the last 
VA mental disorders examination in October 2001, the Board 
finds that, on remand of the veteran's increased rating 
claim, he should be accorded a current psychiatric 
evaluation.  Such examination should provide evidence 
sufficient to rate adequately his service-connected anxiety 
disorder.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  With regard to the veteran's claim 
for an increased disability rating for 
his service-connected anxiety disorder, 
the RO should review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  Particularly, the RO 
must notify the veteran of the applicable 
provisions of the VCAA as well as the 
type of evidence necessary for this 
issue, including which evidence the 
agency would obtain and which evidence 
she should submit.  

2.  The RO should also procure copies of 
all records of psychiatric treatment that 
the appellant has received at the VA 
Medical Center in Detroit, Michigan, 
since August 2004.  All available reports 
not previously obtained should be 
associated with the veteran's claims 
folder.  

3.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a pertinent VA examination to 
determine the nature and extent of his 
service-connected anxiety disorder.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.  

?	The examiner should obtain from the 
veteran his detailed clinical 
history.  All pertinent psychiatric 
pathology found on examination 
should be noted in the evaluation 
report.  In addition, the examiner 
should provide a (Global Assessment 
of Functioning (GAF) score), with an 
explanation of the numeric code 
assigned.

4.  The RO should then readjudicate the 
issue of entitlement to an increased 
disability rating for the service-
connected anxiety disorder.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal, including the appropriate 
regulations concerning secondary service 
connection.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2004).  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                     
______________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


